 OVERNITE TRANSPORTATION CO., INC.187Overnite Transportation Company,Inc.andChauf-feurs,Teamsters&Helpers Local UnionNo. 171,International BrotherhoodofTeamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 5-CA-3029July 22, 1971SECOND SUPPLEMENTAL DECISION,ORDER, AND ORDER REMANDINGBACKPAY PROCEEDING FORFURTHER HEARINGBY MEMBERSFANNING, BROWN, ANDKENNEDYOn March 25, 1971, Trial Examiner Louis Libbinissued' his'- Second SupplementalDecision in theabove-entitled backpay proceeding finding that Re-spondent had fully complied with the Board's Orders'and recommending that the entire proceeding bedismissed,as set forth in the attached SecondSupplemental-Decision?Thereafter,Chauffeurs,Teamsters & Helpers Local Union No. 171, Interna-tional Brotherhood of Teamsters, Chauffeurs,.Ware-housemen and Helpers of America, the ChargingParty herein, filed exceptions to the Trial Examiner'sSecond Supplemental Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial, errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's. Second Supplemental Decision, the ex-ceptions and brief, and the entire record in thisproceeding, and hereby adopts the findings,3 conclu-sions, and recommendations of the Trial Examiner, asmodified herein.The Trial Examiner found,interalia,that the reliefsought by the Union in regard to pension, health, andwelfare plans, and in regard to utilization of thei 157 NLRB1185,enfd.372 F.2d 765 (C.A. 4), rehearingdewed (April4, 1967,unreported),cert. denied389 U.S. 838.8The Union's, request for oral argument is hereby denied as its briefand the entirerecord adequatelypresent the issues and positions of theparties.3 -TheUnion has excepted to certaincredibilityfindingsmade by theTrial "Examiner.It is the Board's establishedpolicy notto overrule a TrialExaminer's' resolutionswith respectto 'credibilityunless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.Standard1)ryWall Products, Inc.,91 NLRB544, enfd. 188F.2d 368 (CA. 3). We have carefullyexamined the record and find nobasis for reversing his findings.4 Phelps Dodge Corp. v. N.L.R.B.313 U.S. 177.predecessor employer's contractual grievance proce-dures pertaining to discharges, did not fall within thescope of the Board's original Order. We disagree anddo not adopt that portion of the Trial Examiner'sDecision.The courts have long and consistently held that theBoard must be given broad authority to restore thestatus- quo anteand to make whole employees for any,losses suffered because of unfair labor practices.4 Theremediessought by the, Union, i.e., Respondent -tomake contributions into the Union's pension, health,and welfare programs on behalf of the ex-Rutherfordemployees, and to abide by Rutherford's grievanceprocedure in disputes involving discharge of ex-Rutherford employees, are available under theBoard's originalOrder.5The record before us,however, does not permit a determination of whethersuch remedies would be appropriate in the circum-stances of thiscase.Accordingly, we-shall remand this.case to the Trial Examiner for the submission of a.Trial Examiner's Third Supplemental Decision, limit-ed.to considerationof these issues.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,the ' National LaborRelations Board adopts as its Order the recommenda-tions of the Trial Examiner, as modified above, andhereby orders that the backpay proceeding be, and itherebyis,dismissed in itsentirety,-except as modifiedbelow.ORDER REMANDING BACKPAY'PROCEEDING FOR FURTHER HEARINGIt is hereby ordered that the above-entitled backpayproceeding be, and it hereby is, reopened and that afurther hearing be held before Trial Examiner LouisLibbin for the purpose of receiving evidence bearingon the issues noted above.IT IS HEREBY FURTHER ORDERED that this proceedingbe,and it hereby is, remanded to the Regional,Director for Region 5 for the purpose of arrangingsuch further hearing and issuing notice thereof.IT Is FURTHER ORDERED that, upon the conclusion- ofsuch further hearing, the Trial Examiner shall, on the,SUnlike the Trial Examiner,we do not read the references in theoriginal Order to the payment to employees of sums equal to contributionsmade to Respondents insurance-and pension programs as precluding -theremedy-sought by the Union,regarding the unilateral-termination of theRutherford insurance and, pension plan. Rather,: theOrder specificallystates,in fn.9, that Respondent shall make the employeeswhole for anyeconomicloss theysuffered as a result of Respondent's unfair laborpractices.In accord with this we read the above provisionin the Order asmerely setting forth one of the specific actions Respondent was required totake and not as indicatingthatRespondent neednot take whatever otheraction is necessary to restore thestatus quo ante.As to the grievanceprocedure,unlike the Trial Examiner we find nothing in the Order whichindicates that the relief sought is outside the scopeof the original Order.192 NLRB No. 25 188DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence received pursuant to this Order, as well as onthe record As' a whole,,prepare and serve upon theparties a.'Third Supplemental Decision, containingfindings of fact, conclusions of law, and recommenda-tions with respect to the remanded issues and thatfollowing--the service of such Trial Examiner's ThirdSupplemental., Decision on the parties, the case shallbe,' transferred to the Board and the procedures ofSection 102.46 of the Board's' Rules and Regulationsand Statements of Procedure, Series 8, as, amended,shall thereafter apply.TRIAL- EXAMINER'S ,SECONDSUPPLEMENTAL DECISION,STATEMENT OF THE CASE,Louis LIBBIN, Trial Examiner: On March. 29, 1966, theNational Labor Relations Board issued a Decision andOrder in the above-entitled proceeding (157 ;NLRB 1185),finding that the Respondent had violated Section 8(a)'(1)and (5) of the National Labor Relations Act,asuamended,by unilaterally changing wages, 'hours, and conditions'lof,employment without notice to, or prior bargaining with, theUnion concerning them. The Board directed, among otherthings,thatRespondent restore the,statusquo anteandmake,'the employees whole for any economic loss sufferedas a resultof Respondent's unlawful action in the mannerset forth' in` "The Remedy"` section of, said- Decision (157NLRB' at ' 1185,` 1191, 1192). Thereafter, on February' 6,1967,the -United,'States Court of Appeals' for the FourthCircuit entered its decree enforcing the aforesaid BoardOrder.'On August 15, 1968, the Regional Director of Region 5issued andserved on the..,parties a: notice of backpayhearing without anybackpay specifications. Pursuant tosaid notice,Iheld a hearing in Roanoke, Virginia, onOctober 8 and' 9, 1968, for the purpose of resolving, issueswhich hadarisen asto the remedy required by the Board'sOrder and,listed,in the notice, of backpay hearing. At thathearing the Union, as ,Charging Party, sought-to raise andlitigateotherissues'which were., not included by theRegionalDirector in the- notice of backpay hearing,'alleging thatsaid issuescovered matters within the scope'ofthe remedy required' "by the - Board's Order. I, sustainedobjections to' the Union's efforts to raise and litigate suchadditionalissues.On November 27, 1968, 'I issued aSupplemental Decision in which I found that the Respon-dent had fully °`com- plied'` with the Board's Order andrecommendedthat the entire proceeding be dismissed.On, April 30, " 1969, the Board issued a SupplementalDecision and Order (1;75 NLRB No.' 127) in which;. itadopted my Supplemental Decision. With respect to theadditional matters-which'I had prevented the Union fromlitigatingat said,Vhearing, the' Board rejected the Union'scontentions, in the form of exceptions to, my ruling and-decision,observing .that there, had 'been -a; "settlement" -(except for,issuesreserved for Board determination) in theproceeding, but held that in other circumstances the Union,asCharging, Party, would,not be precluded_from.,urgingmatterswithin the- contemplation of,, a Board remedialorder.'On' April 23, 1970, the United States Court of Appeals' forthe Fourth Circuit remanded the case to theBoard in thisregard (425 F.2d 157). The court held in effect that if theissues had been settled, the Board failed to define the termsof the settlement, but if the Board had in fact ruled that theUnion's issues exceededthe scope of its `order the Board'sdecision ' failed to'-,explain the basis for-, such' ailing. Thecourt thereupon remanded the case with directions that theBoard supply relevant findingsand clarifyits reasons forrejecting the Union'sclaims inthis regard.On August 26, 1970, the Board issued an order reopeningrecord and remanding proceeding to Regional' Director forfurtherhearing.Observing that there had been an"inadvertent finding that the issues in the proceeding hadbeen the subject of a settlement so as to preclude litigationof the ' Union's alleged claims to additional relief,'' ' theBoard stated that it was accepting the court's^remand,andwas-remanding theproceeding "for further hearing before aTrial Examiner for the purpose of affording the parties anopportunity to introduce material; relevant, and competent,evidence, bearing on the issues raised by the Charging Partyand, to_, determinewhether the, Respondent has,Jullycomplied with the Board's.Order of March 29,1966."TheBoard "Further ordered that, upon, the conclusion of suchfurther hearing, the TrialExaminer shall, onthe evidencereceived pursuant to this Order,as well as onthe record as awhole, prepare and serve upon 'the- parties, a SecondSupplementalDecision,containing findings of fact,conclusions, of law, and recommendations with, respect tothe remandedissues."Pursuant to due notice, afurtherhearingwasheld beforeme, in Roanoke, Virginia; on November 4. and. 5,, andDecember 15 and 16, 1970. All parties were represented bycounsel who- appeared and -participated in the hearing. OnFebruary 16, 1971, the Union and the Respondent filedbriefs,which I have fully considered, For the reasonshereinafter indicated, I find that no-further relief is 'requiredin this proceeding.Upon the entire record in this proceeding, I hereby makethe following:FINDINGS1.ISSUES IN REMAND HEARINGThe Union, as the Charging Party, contends thatRespondent, frequently referred to in the record `and by theparties as Overnite, has not fully complied with the Board'sOrder of March 29, 1966, because it allegedly has filed tomake the ex-Rutherford employees entirely whole for theireconomic losses in certain specific respects and, allegedlyhas failed "to reinstate all of the Rutherford conditionswhichh it, unilaterally and' unlawfully changed on`November19,, 1964 '- In support ofits contentions, the, Union hasraised issues with respecttolhe following-items:1.Daily and weekly guaranteedhours1372 'F.2d 765 '(CA.- 4); rehearing dented (Aprd 4,1967; unreported);cert.denied 389 U.S. 838. OVERNITE TRANSPORTATION CO INC.1892.Overtime pay3.Holiday pay4.Vacations5.Pay for road trips made by local drivers6.Lunch period at Pulaski terminal7.Seniorityin=assigningovertime8.Welfare and pensions9.Discharges and grievance procedureRespondent takes vigorousissue'with the Union's positionon all items and contends that there has been full andcomplete compliaricewith the Board's Order in'all respects.At the instant hearing, the General Counsel 'took noposition, and adduced no evidence on any of the items orissuesraised by the Union.H. THEMAKE WHOLE REMEDYA.Miles' Computations; Items CoveredIn support of, its contention, the Union offered thetestimony, and worksheets=of its ,accountant, Michael F.Miles.--Based on his examination ofRespondent's timecardsand payroll sheets covering all ex-Rutherford employees atboth the Pulaski and Roanoke terminals for the periodfrom November 19,, -1964 ,(the date on ,which Respondenttook over Rutherford's operations)—through December 31,1967, and a, comparison with Respondent's ,calculationsand previous payments, Miles' computations, with interestto-March 15,. 1968, show that Respondent still owes$26,881.04 in backpay. Of the items raised by the Union inthis proceeding, hereinabove set forth, Miles admitted thathiscalculationscovered only the daily and weeklyguaranteed, hours, overtime pay, holidaypay, vacations, thequestionof city drivers performing road trips and the mealperiod, at the Pulaski terminal. His,computations show that$15,347.32 of the above alleged total-deficiency is allocatedto the item of the Pulaski lunch period. However, hiscomputations ; disclose no breakdown of the remainingalleged —deficiency of $11,533.72 so as to, determine howmuch of-that sum is allocated to-any one of the remainingitems covered by his computations.1.The' Pulaski lunch periodUnder Rutherford,2 the employees received one-halfhour for lunch at the Pulaski terminal pursuant to section 8of article 32 of time= expired contract which provided that"no employee shall be }compelled to' take more than one-halfhour for meals,' except, by mutual'agreement."Immediately "upon takeover on -November 19, 1964,Respondent instituted and-told'the'employees that-amongthe changed conditions there would be a 10-hour day with' Ihour' for lunch. The employees did not punch out and in forlunch; they remained on, the clock 11 hours a day but werepaid for 10 hours. Three `employees (Cecil Shupe, JohnBrown,and Mahlon Mahone) testified that some days theydid not have time io take the full hour for lunch becausethey had too much to do. However, Brown admitted that hecould take his lunch whenever he decided during themiddle of theday, andcould split it up into different2 In its onginal decision enforced by the circuit court,the Board foundthatRespondent was the successor to Rutherford Freight Lines, heremperiods. Another employee (William Chrisley) testified thathe took the 1-hour lunch period but that at times it wasinconvenient to take, it. There is no evidence that anyemployees were ' directed or 'instructed by any representa-tive" of - Respondent to' take less 'than 'the 1-hour lunchperiod. Indeed, the foregoing is the sole evidence adducedby the Union from employees on-theissueof '1 hour versusone-half hour for lunchat the fPulaski'terminal.Miles, theUnion's accountant, testified that he wasinstructed, by the Union to compare=the wages,,hours, andworking conditions at Respondent as shown by its recordswith those required by the terms of the expired contractwhich the Union had with Rutherford, and -that anydiscrepancies were to be picked up and made a part of the,backpay claim. He admitted that, in arriving at .the lunchperiod claim, he was not operating under section 8 of article32 of the Rutherford contract. He testified that he operatedunder the belief that-.the contract provided for a, 1-hourlunch period and that the Respondent gave the employeesatPulaski only one-half hour for lunch. He thereforecomputed an, additional one-half hour backpay for, eachday the Pulaski employees worked. Since an employee wasguaranteed an 8-hour day under the contract, Milescomputed that extra one-half .hour as overtime at-time anda half.,It was in this manner;that he computed the sum of$15,347.32 (including interest toMay 15, 1968) as thebackpay claim attributable- to the lunch period change atPulaski.Miles further admitted that he was thefirst one to'raise this lunch hour claim. Neither the Union nor theBoard's regional personnel had ever raised this issue ormade, this claim,during their numerous discussions andcorrespondence concerning -what was required of Respon-dent to effect full compliance with the Board's Order.It, thus appears that Miles' computations were based on atheory and factual assumption which were precisely thereverseof-the actual situation at 'Pulaski.Moreover,documentary evidence and credited testimony adduced byRespondent show that in, negotiating sessions withRespondent as- early as May 17, 1966, the Union's contractproposals contained, a meal period clause which wouldallow for a 1 -hour lunch period at both.4Roanoke andPulaski. - This same clause also appeared in the Union'scontract proposal submitted to Respondent in March 1967.No- other contract clauses for, lunch periods were eversubmitted by the Union throughout the several years ofbargaining with Respondent.-Upon consideration of all the foregoing, I find that thepreponderance of the credible evidence does not,sustain theUnion's backpay claim attributable to the, lunch periodchange at the Pulaski terminal. I accordingly, recommendthat, said claim be,disallowed. After deducting the amountof this -claim, the remaining alleged deficiency claimed bythe Union is reduced to $11,533.72.,2.Overtime payOne -of the conditions of employment` at Rutherfordimmediately prior toy the takeover by Respondentwas thatthe employees were entitled to pay at one and one-halfcalled Rutherford. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDtimes their regular rate ,for allwork performed over 8 hours,ina day ' and 40 hours in ; a week. - Upon takeover,Respondent paid straight time rates for all hours Worked.,When Respondent made its ' original backpay computa-tions, it only, calculated overtime for each employee on thehours he worked in excess-of,404n,a week. The calculationwas made in^ this manner with the concurrence of theBoard's Order in this4espect.3,And Respondent's paymentshad-been made, on the basis of this computation, withinterest.At a later stage ' in the compliance proceedings, theBoaid's,Regional,Office changed its position on this pointand concluded that overtime should be paid on a daily aswell as a weekly,-basis.-Such- overtime occurred in thoseweeks where an-employee worked 40 hours or less becauseof an intervening holiday or absence for personalreasonsbut worked more than 8 hours a day during, that week.Respondent did not take issue with this new determination.However, it advised the Board and the Union that it wasunwilling to assume the burden of making the necessaryinvestigation and calculation of the, additional dollaramounts,to be paid the employees but would promptly paywhatever additionalamount,was still-due in this respect if,theUnion would make the computation based onRespondent's records. After the passage of several monthswithout any computation having been submitted, 'Respon-dent decided to calculate the amount itself. Such calcula-tions also included overtime for holidays falling in weekswhere the employee worked 40 hours or less. When thiscomputation was completed, Respondent gave copies to theBoard, together with checks representing payment in full toall affected employees,' including interest. The Board gavethe Union a summary of these payments.The total supplemental amount paid by the=Respondentfor overtime on a daily basis, plus interest was $6,688.54.Miles admitted that he could not state -how much of thetotal dollar amount of the remaining alleged deficiency of$11;533.72 which the Union was claiming based on hiscomputations= was attributable to daily overtime and that,,he had noway of making such a breakdown. He -admittedthat .he had received a copy of the. above-mentionedsummary of the supplemental paymentsmade byRespon-dent. He testified however that he did not know what it wasother than that it was a listing of additional amounts paid toemployees by Respondent but that he did not know whatthe payments were'for and how they were computed. TheRespondent "never received any complaints from the Unionor the Board concerning the accuracy of its computationson daily overtime.-Copies of the worksheets and recapitula-tions for each employee were introduced into evidence inthe instant hearing. At no time has the Union attacked theiraccuracy in the instant remand hearing or in its briefsubmitted to me.Under all the circumstances, I accept Respondent'scalculations on daily overtime as being accurate. I find thatthis', summust be, deducted from the alleged deficiency3 The Board'sOrder required Respondent to make the employees whole:'in accordance with the recommendations set forth in the section entitledThe Remedy."This section required Respondent to pay each of theemployees at the rate of time and a half for each hour worked over 40claimed by the Union and that the record does not supportany union claim based on daily overtime. I accordinglyrecommend that any suchclaimbe disallowed.` Afterdeducting the claim -for the Pulaski lunch period and theamount paid by Respondent for; the daily -overtime, theremaining amount of the alleged-deficiency claimed by theUnion is now reduced to $4,845.18.3.Daily and weekly-guaranteeOne of the conditions of, employment which existed atRutherford before the takeover by, Respondent was a_guarantee insuring each employee a minimum of 8 hours ofwork per day and 40 hours per week,with no split shifts orsplitworkweek.Accountant Miles admitted that, if theclaims for the Pulaski lunch period and for daily overtimewere to be excluded,his inclusion of credits for guaranteedhours which he thought the ex-Rutherford employees hadnot received would account for most of the Union'sremaining claim of alleged backpay deficiency on the basisof the tabulations contained in' his`worksheets.Aspreviously noted,the remaining-amount of this-allegeddeficiency claimed by the Union totals$4,845.18.Miles also admittedthathis--tabulation-of credits forguaranteed hours was based,solely on' what appearedi on'Respondent's timecards-and payroll sheets; 'He ` furtheradmitted .that, in every instance-where the timecard did notindicate why an employee did not work the-guaranteedhours, he credited him with the daily and weekly guaranteeand made his computations based on his assumption thatthe failure to work the-guaranteed hours was=caused byRespondent and not by the-employee.He' also admittedthat he personally knew of no instances where Respondentcaused a man to -work for less than, the guaranteed hoursexcept in the' case of vacations or where it was noted on thetimecard; and that'it'was not his position that Respondentshould be charged with'the daily and weekly guarantee ifthe man was off for personal reasons But in the absence ofany notation to that effect on the timecard;-he admittedlycredited the manwith the daily and weekly guarantee.It is conceded that, when Respondent"took over theRoanoke and Pulaski terminals in November 1964, itimmediately instituted a 10-hour'workday for 5 consecutivedays per week, virtually the same work schedule that was ineffect throughout its system. In , other. words, the. ex-Rutherford employees,went from a 40, t6'a regular 50-hourweek and thereby were virtually assured of working thedaily,and weekly hours guaranteedunderRutherford. -'Ofcourse,some employees did not always work those :hoursbut the record shows that the timecards,were not the,propersource, of information for an employee'sabsence., Inaccordance,, with-Respondent's , established policy, suchinformation appears on the, terminal manager'sweeklyreports which were made on forms identified in the recordasOTC17.Whenever,an, employee did not work, aparticular day or a full 10-hour,day, if the payroll ,clerkfound that the reason for.his absence did not appear on the,timecard,,the clerk ascertained the reason for the-employ-hours per week since November 19, 1964."No mention is made` ofpayment for each hour worked over 8 hours per day. 157 NLRB 1185,1191, 1192. OVERNITE TRANSPORTATION CO., INC.ee's absence from the terminal manager or superintendentand notedit on the OTC 17 Form. Copies of the OTC 17forms together with the payroll sheets were sent each weekto,Respondent's, main office in Richmond, Virginia. Inthose instances where the payroll sheets failed to jibe withtheOTC 17 forms, the terminal manager would becontacted by the Richmond office for, an explanation.Thus, if an employee had been told,by Respondent not,tocome to work, or to leave work- early for any reason,including that no work-was available, that reason wouldappear on the OTC 17 form in accordance with Respon-dent's established practice and policy.On the third day of the instant hearing on December 15,1970, counsel for Respondent-produced all the OTC 17forms for both the Roanoke and Pulaski terminals,covering the period from January 1, 1965, throughDecember 31, 1967, and made them available forinspection by counsel for the Charging Party. E. L.Fortune, who was` assistant to"Respondent Vice PresidentPrice, credibly testified that none of these forms containany notation that any man was off from work on account oflack - of work at the, Company's direction. I informedcounsel forthe Charging Party that he could check theseforms which were made availabe to, him to determinewhether he desired to dispute the accuracy of Fortune'stestimony.However, ' neither at -the resumption of theinstant hearing the following day -nor in his brief hascounsel claimed any such inaccuracy.Respondent also introduced into evidence the OTC 17forms for each week that Accountant Miles' work papersand summaries showed a claim that an employee had anunexplainedishort week for" which he was crediting him withthe guaranteed hours. These show that the unexplainedabsences were due to the employee's personal needs, suchas asking off, being sick, injured, on vacation, or, othercauses notattributable to Respondent.,The Charging Partyhas nowhere disputed the -statements of Respondent'scounsel, contained in his question to Terminal ManagerDickerson, that in only three instances did the OTC 17form fail to contain any notation as to why the respectiveemployee was absent from work that day, "one on WaldoHipes, one on Towe and one on Shelor." These threeemployees worked at the Roanoke terminal where Dicker-son was, the- manager. TerminalManager Dickersoncredibly testified, without coutradiction,4 that he knew, fora fact that on those occasions, these three employees wereabsent for personal reasons and were not sent home by theCompany for lack of work.The only other evidence which the Charging Partyadduced in support of its backpay claim based on the dailyand- weekly guaranteed hours was the testimony ofemployees William Chrisley, Cecil Shupe, Carl Viars, andBilly Ogle. They testified as follows:-On direct examination, Chrisley testified that "I havebeen cut off early at times. I did work short weeks. Some ofthem, the Company would tell me there wouldn't beanything to do;, some of them, I asked off. I couldn'tpinpoint the days or the time. But I had, most of the time, Igot asmuch as between 48 and 50 hours and sometimes4 Of the three employees,Towe was the only one who testified in thisproceeding but was not interrogated by the Charging Party with respect to191more." On cross-examination, he testified that there wereonly "several days that I didn't get a full day" and admittedthat by a full day he meant the full' 10 hours. He furtheradmitted that he could not recall ever having been cut shortmore than an hour on his scheduled 10 hours, and usually itwould be no more than 20 to 40' minutes. Finally, headmitted that he preferred 'a straight 50 hours a week "like Iwas promised,no more no less," and that when his hoursvaried it was generally on the long side which made it "toolong a day for any man to have to handle freight."On direct -examination,Shupe testified that he was senthome a few times by the terminal manager when there wasnot enough work to complete his day. However, as his dayconsisted of 10 hours,this does not indicate that he was senthome after less than 8 hours. On cross-examination, he atfirstdenied ever asking time off since he worked forRespondent, and then testified "I don't deny it, but I say Idon't remember it.On directexamination,Viars testified that the terminalmanager would sometimes"knock you off an hour or anhour and a half early." However, as his regular workdaywas 10 hours, he still worked more than 8 hours on thoseoccasions.On cross-examination,he admitted that he hadgotten off several times at his own request and that while"there might have been a day or two that I worked less thaneight" hours, he did not know of a single day when thatoccurred.On direct examination, Ogle testified that he was senthome early "occasionally." On cross-examination, headmitted that he was never sent home more than 30minutes to 1 hour before his normal quitting time and thathe could not recall ever getting less than 40 hours a weekunless he was sick or it was a holiday.,On the other hand, Respondent .Vice President A, M.Price, his assistant, E. L. Fortune, and Roanoke TerminalManager Dickerson all,credibly testified that Respondentnever sent an employee home at the, Pulaski and Roanoketerminals for lack of work or for any other reason short ofat least 8 hours of -work each day.Upon consideration of all the foregoing, I find that a,preponderance of the credible evidence does not supportthe Union's backpay deficiency claim based on the dailyand weekly guarantee and accordingly recommend thatsaid claim be disallowed. The General Counsel had reachedthe same conclusion after an investigation by the Board'sRegional Office, and had so informed the Charging Party ina letter from the Board's compliance officer, dated July 11,1968. In this respect, this letterstates:The-weekly guarantee is included, however, ourinvestigation fails to reveal that any regular employeeshave beem employed less than 8 hours per day or lessthan 40 hours per week because of Respondent's actionsrather than employee choice. Therefore, althoughRespondent is required to restore the weekly guarantee,th"re is no evidence that any back pay is due employeesas a resultof thisunilateral change.this matter. 192DECISIONSOF NATIONALLABOR RELATIONS BOARD,4.Vacation payInsofar as vacation pay is concerned,Miles admitted, that"my calculations were the same as the Company's," thatthere was no discrepancy and that those amounts have beenpaid.Moreover,*spondent's accountant,Br'oml'ey, credi-'bl testified that the payments made by Respondent on'theb`§ `ofhis computations- included,vacation pay for all ex-Rut'herford employees, including those where a 3- or 4-week'vacationwas called for under the Rutherford,conditions.I find no basis for a,backpay deficiency claim based onvacation pay and accordingly recommend thatanysuchclaim be disallowed,5.Holiday payMiles testified that, on examining- Respondent's time-cards and payroll sheets, he found instances where anemployee failed to get his holiday pay because the holidayoccurred while he was on vacation or out sick, He wasunable however to state how much of his alleged deficiencyclaim was attributed to this factor. He further admitted thathe did not know whether, pay'-for such holidays wasincluded in Respondent's exhibits. On the other hand,Respondent's- accountant, Bromley, credibly testified thatin his computations he included holiday pay for all holidaysfor ex-Rutherford employees regardless of whether-theholiday occurred ' during an employee's vacation period orother period of absence, and that the employees hadalready been paid.Ifind that the record does not support a backpaydeficiency, claim :based on holiday pay and accordinglyrecommend that such a claim be disallowed.6.Road tripsAt Rutherford immediately prior to the takeover byRespondent, a trip which took the driver more than 50 airmilesfrom his home- terminal was considered-to be a roadtripby Rutherford and the Union, and a local drivermakingsuch a trip was paid on a mileage basis. Forexample, according to the undisputed credited testimony,trips between Roanoke and Pulaski and between Roanokeand Covington- were not regarded as road trips underRutherford, as these runs were within 50 air miles of thehome terminal, and the drivers on these runs were paid onan hourly basis as city drivers. Under Respondent'soperations, ' any trip from one terminal, to another,regardless of the distance, was considered to be a road trip,and the driver's compensation was determined by comput-ing it both on a mileage and on an hourly basis and thenpaying him the larger ' amount. The Union's backpaydeficiency claim on this item -is- based' on the differencesbetween Rutherford's and Respondent's practices in thisrespect.As in the case of previously discussed items, the Unionwas unable to specify any dollar amount or to offer 'anycalculations to serve as a'basis for determining the dollaramount claimed by the Union as an alleged backpaydeficiency on this item. Miles' worksheets, introduced intoevidence as Charging Party's Exhibits 17A and 17B,contain notations of road-trips for certain employees duringspecified weeks. In many,cases, the notation merely states"road trip" during a.certain week, without any indication ofthe points of origin or destination. In those cases where thepoints of origin and ,desfination are designated, about halfof them would not constitute road trips under Rutherford'spractice because they were within 50 air miles of the hometerminal.Examples of these are ` d`esigna'ted trips fromPulaski to -Roanoke, from Roanoke to Pulaski 'and fromRoanoke to Covington. Moreover,in all cases, the notationconcludes with the comment, "Effect not known."The only other evidence adduced by the Charging Partyon this item was the testimony of employees Shupe, WilsonWilliams, andTowe. They testified as follows:Shupe testified that he made ' 20' or 25 road `trips forRespondent. "However,Miles"worksheets show' a muchsmaller number, and the driver's trip reports show thatmany of these trips were' between Pulaski and Roanoke, arun which was not considered a road trip under Rutherford.Moreover, h6' admitted that at the time when he wasfrequently engaged in road trips he was taking the place ofa regular driver and was then himself conside'red' a roaddriver, a category' excluded by the Board from the scope ofthe remedial'order (175 NLRB No. 127, TXD).Wilson Williams claimed to have made over seven roadtrips for Respondent. Miles' worksheets fail to indicate thepoints,of origin or destination for any of his road trips,making it impossible to determine any basis for a backpayclaim.On the other hand, the driver's trip 'reports inevidence show, that his' trips were local,' and not' road,according to the Rutherford conditions.Towe testified that' he made& 'three road trips forRespondent, without indicating `where they `were.Miles'worksheets merely note the dates when he made three roadtripsbut "again fail to indicate the points of 'origin, ordestination for any, of them.Upon consideration of all the foregoing, I find that therecord does not support the Union's backpay' deficiencyclaim based on the item of road trips and' accordinglyrecommend that such-a claim be disallowed. ' ' 'B.Items NotCovered byMiles' ComputationsAccordingtoMiles,the following'items were in no wayinvolvedin his worksheet'computations:(1) `seniority inassigning overtime,(2)welfare and'pensions,and (3)discharges and grievance procedure.- '1.Seniority in assigning overtimeThe Union contends that Respondent did not give the ex-Rutherford employees preference by seniority to -workovertime or on weekends, and that this was contrary to thepractice followed by Rutherford. Again the Union hasfailed to come forward with any dollar figure, as thebackpay deficiency based-on this alleged claim nor is anymethod available for determining such, a figure on therecord beforeme. In- support of its contention, the Unionoffered the testimony, to a great extent of a general nature,of employees-Carl Viars, Wilson Williams, John', Brown,Mahlon Mahone, William Chrisley, Billy Ogle, and DavidBallinger. OVERNITE TRANSPORTATION CO., INC.As Respondent had established a 10-hour regularworkday for 5 days of the week, any work over 50 hours aweek obviously included overtime, usually Saturday. Viarsadmitted that he worked 60 hours a week. He testified thathe would not deny that he got more than 50 hours everyweek except one week when he got 45.9 hours. WilsonWilliams admittedly worked 60 hours a week regularlyexcept for a period in 1967 and 1968. He admitted that hefrequently asked the terminal manager to get off onSaturday. Brown testified that he would not deny that heregularly got over 50 hours a week. He admitted thatRespondent's terminal manager assigned him to road work,which he considered a promotion because it paid moremoney, and that the terminal manager stated that he wasselected because he was the most senior man and that it wascompany policy to give preference to senior men in makingroad assignments. Mahone admitted that all he wanted was50 hours and' that most of the time he got more than hewanted, frequently working between 55 and 59 hours.Chrisley admitted that he had never asked for Saturdaywork, that he only wanted a 50-hour week, and that he gotmore than 50 hours a week during his whole employmentwith Respondent. Ogle admitted that he never asked forSaturday work, and that he was satisfied With the 50 hourswhich he got every week but one when he got 46 hours.Ballinger admitted that after the takeover by Respondenthe got all, the overtime he wanted and eventually went on aregular 60-hour week until about July 1966. He testifiedthat at that time the terminal manager told him that it wastoo much for him to work 60 hours a week on a regularbasis because it was not giving him enough time with hisfamily and therefore reduced him to 50 hours with a $5weekly bonus. From then until he left Respondent'semploy, his duties admittedly were mostly city dispatching.He further admitted that after the time when he was cutback to 50 hours, he never asked the terminal manager forSaturdaywork.5 'According to the undisputed credited testimony, therecord showsthatRutherford never gave the unitemployees overtime if it could be avoided and did not allowits regular employees to perform Saturday work except inemergency cases. The reason for this was to avoid payingtime and' a half as required by its contract with the Union.For that reason, Saturday work at Rutherford wasgenerally performed with casual labor, a classification notincluded in the appropriate unit. E. L. Fortune, theassistant to Respondent's vice president, Price, crediblytestifiedthatupon the takeover by 'Respondent heinstructed the terminal managers at Pulaski and Roanoketo assign Saturday work to the regular employees accordingto seniority if possible; otherwise, they were to use, casuallabor.Roanoke Terminal' Manager Dickerson cediblytestified that it was his practice to determine on Fridayevening how many men he would need for Saturday work,then to go around and ask each man if he wanted to workand that generally-enough work was available for all whovolunteered.When some men refused to work on Saturdayafter having been asked several times, he credibly testifiedthat he would finally pass them over in making his rounds5 "All matters arising from the claim that the remedy contained in theOrder issuedby the Board in this case applies to DavidR. Ballinger" were193because he felt it was established that they did not wantSaturday work. He also credibly testified that' he firstexhausted his regular list before resorting to casual help.The preponderance of the record evidence demonstratesthat Respondent had more overtime work available thancould be handled by those regular employees who werewilling to perform it, and that the problem was that regularemployees did not wish to work Saturday because they hadalready worked 50 or more hours and wanted to be off.Moreover, the undisputed credited testimony shows that (1)the Union was told, in bargaining sessions that if any ex-Rutherford employees felt they. desired more overtimework, all they had to do was to make their wishes knownand it would be given to them, and (2) no one responded tothese invitations.Upon consideration of all the foregoing, I find that theUnion has failed to establish by a preponderance of thecredible evidence that, ex-Rutherford employees were notgiven, preference by seniority in the assignment of overtimework and accordingly recommend- that any backpaydeficiency claim based on this item be disallowed.2.Welfare andpensionsAmong the unilateral actions taken by Respondent upontakeover from Rutherford was the institution of a differenthealth and welfare insurance and pension program. TheUnion contends that Respondent should be required tomake contributions into the Union's health and welfare andpension funds, at least to the extent of Rutherford'scontributions had there been no unilateral change inprograms. The Respondent'contends, among other things,that the Board's Order specifically spelled out whatRespondent would be required'to do as a remedy in theseareas,that the Unionunsuccessfullyappealed from thisrequirement both at the Board and court level, and thatRespondent has complied with this requirement in theBoard's Order.The Board in its original decision specifically adopted theTrial Examiner's Recommended Order (157- NLRB 1185,1186). The Trial Examiner's Recommended Order requiredRespondent to "make employees whole for Respondent'sunlawful unilateral action in accordance with, the .com-mendations set forth in the section entitledThe Remedy'"(at p. 1,192). In The Remedy section, the Trial Examinerrecommended in this respect that Respondent "make theemployees whole for' any ,economic loss they suffered as_ aresultof Respondent's unlawful action .- . by paying toeach employee a sum equal to any contributions he hasmade to insurance and pension programs since November19, 1964" (at p. 1191). And in footnote 7 of that section, theTrial 'Examiner stated that "employees contributed to thecost of insurance and pension programs which heretoforethe Employer had paid for entirely" (at p.1190).The undisputed facts are that after the takeover theemployees were required to contribute to Respondent'sinsurance plan but were never required to make anycontributions to Respondent's pension plan in which theybecame participants immediately upon takeover. It is alsosettledby writtenagreementsigned byall parties and the Board-prior tothe instant hearing. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDundisputed, as Accountant Miles conceded, that Respon-dent has reimbursed the employees for whatever contrib-utions they had paid towards Respondent's - insuranceprogram.In its exceptions filed with the Board, the Unionspecifically excepted to the Trial Examiner's finding infootnote7andto his "failure to recommend that`Respondent pay to the employees or the Trust Fund,' thehealth and welfare and' insurance contributions which itwould have- made in accordance with the collective-bargainingagreementbut -for its unilateral action." And inits brief filed with the Board in support of its exceptions, theUnion stated on page 3:TheThe Trial Examiner inadvertently found' that theemployees contributed to the cost of the insurance andpension programs set up by Respondent and to whichRutherford previously had paid for entirely. Rutherfordmade contributions to 'the Health, and Welfare andPension Funds in accordance with, the labor, contract(General Counsel's Exhibit No. 7). When Respondenttook over Rutherford's operations, it instituted its owninsurance and pension programs to which the employ-ees contributed. In these circumstances, Respondentshould be ordered to restore the status quo byreimbursing the, employees for any, contributions theymade to Respondent's program.. In addition, Respon-dent should be ordered to contribute to the Health and'Welfare and Pension Funds in accordance, with thelabor contract or, if for any reason this is- not feasible oragreeable with the Union, to pay to the employees theamount of contributions which it would have made tosaid Fund had it been abiding by the labor contract.'l;he Board however, adopted the Trial Examiner's remedywithout commenting on the Union's specific-exception andrequest for, additional relief. In its original brief before thecircuit court, the Union again sought a clarification, on thismatterAnd again the court enforced the Board's OrderWithout commenting on the Union's request. (372 F.2d 765C.A. 4.) By adopting the Trial Examiner's remedy, theBoard thereby rejected the Union's specific exception andclaim 'for substantially the same kind of relief it is nowseeking.6Under these circumstances, I feel.thatI have no authorityto change or enlarge upon the specific remedy set forth inthe Board's Order on this matter.` My function in thisproceeding is, as the Board's remand orderstates, first "todetermine whether those matters [named by they chargingparty] fall within the scope of the Boar`d' s'Order_of March29, 1966...." It is not my function to determine whethera' different order would more fully remedy Respondent'sunfair labor practices. For the reasons previously indicated,I find that the relief claimed by the Union in'this matterdoes not fall within the scope, of the Board's Order ofMarch 29, 1966.7 As ' the Respondent has already fully6Cf.Hinson d/b/a Henhouse Market No,- 3,175 NLRB No! 100. In thiscasedthe,TrialExaminerfound unlawfulunilateralaction inthe.change ofa union's pension,health andwelfare plansprovidedfor,m an expiredcontract,but hisRecommendedOrdercontained'no specificprovision toremedy this action. The Unionexcepted to theTrialExaminer's failure toprovide a remedy, for Respondent's unilateral action in this respect. TheBoard in its decisionspecifically tookcognizance of the union's exceptionin this-respect and modified the TrialExaminer'sRecommended-Order-tocomplied with the specific remedy set forth- in the Board'sOrder on-this matter, the Union's claim for additional reliefin this respect must be disallowed.3.Discharges and grievance procedureThe Union claims that "Respondent refused to'utilize thegrievance machinery of the Rutherford contract in the caseof the discharge of employees Cecil Shupe, 'KennethLooney, and James Barber,'. asserting that such dischargesmay have been in violation of the terms of said contract.a. 'Cecil ShupeShupe was employed by Rutherford at the Pulaskiterminal as a peddle driver and continued in that positionfor 'Respondent until' January 8, 1965, when he lost hisLicense for 1 year for speeding in his own car. He'was thenput to work on the dock ' because Terminal ManagerBromfield had dock work available at that time. In June1965, Shupe's licensewas returned to him by mistake andhe was permitted to resume drivingagain.Shupe advisedBromfield of the mistake and'returned the license to theState in July ,1965. Shupe was then called into the officewhere Bromfield advised him that his wages would have tobe cut because he had' lost his license."When Shupe'protested that he could' not afford it, Bromfield stated thatRespondent's vice president,Price, would soon arrive at theterminal.Price came'to the terminal the next day or two atwhich time Shupe was discharged at the end of his shift byBromfield. Shupe's request for a leave of absence wasdenied although'' he pointed out that the'-Rutherfordcontract called for a leave of absence in this situationsb. - Kenneth LooneyLooney was employed by Rutherford, and.Respondent,asa city driver. He testified that,he had developed a nervouscondition and could not drive, that he obtained a ,statementfrom his doctor that driving did no^t`agree'with him becauseitaffected his nerves but that he was able to work on the11dock, that Terminal Manager Dickerson promised to callLooney While he was on his vacationin November 1965 tolet him know what shift he could use him,. and that duringthe second week of his vacation Dickerson called andadvised that Mr.' Fortune stated that Lopneywas' hired as adriver and if he was,'unable to drive they could net use himand wouldhave to lethinm go.Terminal, Manager Dickerson testified that he had anunderstanding with Looney that he' could go from citydriving to dock work for a period of about 3 weeks and noton a permanent basis, that the doctor had suggested this bedone for a period of 3 or 4 weeks until he could get' a correctdiagnosis as to whether Looney would be able to continueprovide forthe kind of relief which the Union is seeking'inthe instant case.rThe referenceto -"health and welfare, -and pension provisions"in!,xhelast courtdecision was merely,a listingof what "in particular,the unionclaims"(425 F.2d 157, 159).8 Sec.4 of art. 4, of the Rutherford contractstatesthat "when driver'spermit has beenrevoked forreasons other than thosefor'which he can bedischargedby the Company,leave shall be granted for such time as hispermit has' been revoked." OVERNITE TRANSPORTATION CO., INC.195driving, and that when Looney failed to pass his ICCphysicalhe wasterminated..James Barberremedy prescribed in theBoard'sOrder of March 29, 1966,and recommend that saidclaimbe disallowed.9III.RESTORATION REMEDYBarber was employed by Respondent as a city driver. Hehad frequently asked Dickerson for a road job, and, thelatter replied that "we'll see about it." In the summer of1965 Dickerson asked Barber how he would like to go onthe road. Barber expressed a willingness to go on the road.He then worked as.road driver for 2 or 3 years untilhe wasdischarged.d.ConclusionsNo formal grievances were filed by the Union in the caseof these three discharges. However, Mr. Fortune crediblytestified that all three cases were discussed in the bargainingsessionsbetween Respondent and the Union. The Unioncontends that Respondent should be required to processthese three dischargecasesthrough the grievance machiner:y provided in the Rutherford contract and that, if it isdetermined through, the, grievance machinery that any ofthese discharges- were improper under the terms of theRutherford contract, the usual backpay award in the caseof discharges should be made.In my judgment,` the relief sought by the Union in thesedischargecasesdoes not fall within the scope of the Board'sOrder` of March 29,1966,and I accordingly recommendthat it be disallowed.4.Concluding" findingI find that the, record does not support the Union's claimthat Respondent has failed to comply with the make-whole9 The testimonyof Trubie Gregory`that he neverreceivedany backpayfrom Respondent,is irrelevant to thisproceeding because,as I find on theundisputed testimony,Gregorywas a casual employee,a classificationAsserting , that the only Rutherford conditions whichRespondent restored were.' Rutherford's wage rate" and"time and one-half after 40 hours a week," the Unioncontends that Respondent "should be ordered (again) toreinstateallof the Rutherford conditions which itunilaterally and unlawfully changed on November 19,1964" and that "until such restoration is effected, there isno compliance with the original order of the Board asenforcedby the Court."Ihave previously found that Respondent restored allRutherford's conditions which were necessary, to effect fullcompliance with the make whole provisions of the Board'sOrder of March 29,1966. Assuming, without deciding, thatthereareadditionalconditionswhich have not beenrestored,this proceeding is notthe appropriate forum forobtaining a remedy in - such, area. The Board's GeneralCounsel seems to have reached a similar conclusion whenhis Compliance Officer notified the Union in'his July I1968 letter that, among other things:With reference to all other issues regarding contractprovisions of a non-monetary nature,e.g., grievanceprocedure, discharges,- seniority application, work bysupervisors, the Shupecaseand laid off employees, theGeneral Counsel does not consider these unilateralchanges to require a remedy.RECOMMENDATIONSIrecommend that the Board adopt the foregoingFindings and Conclusionsand dismissthis proceeding.which the Boardfound wasnot part ofthe bargainingunit. 175 NLRB No.127 (TXD. fn. 4).